DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims status:
	Claims 1-20 are pending.
	Claims 12-20 are withdrawn from consideration.
	Claims 4 and 10 are cancelled.
	Claims 1, 5-9 and 11 are amended.
	Claims 1-3, 5-9 and 11 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “melt pool monitoring system” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system" coupled with functional language “…measuring emission signals from the powder bed…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by insufficient structural modifier “melt pool monitoring”. A review of the specification shows that, although it is not clear, the following appears The limitation “melt pool monitoring system " has been described in Paragraph 0008 cited “…These monitoring systems typically include one or more cameras or light sensors for detecting light that is radiated or otherwise emitted from the melt pool generated by the energy beam. The camera or sensor values can be used to evaluate the quality of the build after completion of the build process. The quality evaluation may be used to adjust the build process, stop the build process, troubleshoot build process anomalies, issue a warning to the machine operator, and/or identify suspect or poor quality parts resulting from the build. However, most melt pool monitoring systems perform data analysis after a build is completed or are otherwise complex and delayed in identifying process issues…” as some kind of configuration of cameras, light sensors or electromagnetic emissions sensor that detect different type of light or electromagnetic emission, it also may have wavelength filter to filter certain wavelength of light, may also capable to monitor electromagnetic emissions, and in claim 5 cited: “…the melt pool monitoring system comprises at least one of a photodiode, a pyrometer, a photomultiplier tube, an infrared camera, an optical camera, a spectrometer, and a spectral sensor…”
Claim limitation “controller” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “identifying outlier clusters by assessing a spatial proximity of the outlier emission relative to each other…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" has been described in Paragraph 0045 cited: “…Controller 220 may include one or more memory devices and one or more microprocessors, such as general or special purpose microprocessors operable to execute programming instructions or micro- control code associated with an additive manufacturing process or process monitoring . The memory may represent random access memory such as DRAM, or read only memory such as ROM or FLASH. In one embodiment, the processor executes programming instructions stored in memory. The memory may be a separate component from the processor or may be included onboard within the processor. Alternatively, controller 220 may be constructed without using a microprocessor, e.g., using a combination of discrete analog and/or digital logic circuitry (such as switches, amplifiers, integrators, comparators, flip-flops, AND gates, and the like) to perform control functionality instead of relying upon software…”, Paragraph 0047 cited: “…controller 220 may be configured for implementing some or all steps of method…”, Paragraph 0054 cited: “…controller 220 may be configured for performing a clustering method or analyzing the measured emission signals 250 using a clustering algorithm…”, Paragraph 0058 cited: “…controller 220 may be configured for generating an alert, making a process change, or performing some other control action when the cluster is identified or when a magnitude of the cluster exceeds some cluster threshold…”, and Paragraph 0059 cited: “…controller 220 may be programmed to automatically make the process adjustments to the additive manufacturing machine when a cluster is identified or exceeds a specific threshold. For example, controller 220 may be configured for adjusting an incidence angle of the energy source 120, the intensity of energy beam 122, the scan rate, the tool path, or any other process adjustment which will affect the printing of a cross-sectional layer or component 170 itself…”, as some kind of control device that may or may not has some kind of processor, may or may not utilize software, may only provide control functionality, may provide analysis functionality, may generate alert of sound or making a process change, or performing some other automatic control action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line with 112f above on “controller”, in claim 1, the limitation “...analyzing the measured emission signals using a clustering analysis method…” is indefinite, because the “controller” may have control functionality only, may not have any processor, and may not use any software (refer to 112f claim interpretation above), that mean something else may be doing analyzation. Such that it may also can be perform by hand/human analyzation. Clarification is required. 
	Claims 2-3, 5-9 and 11 are rejected on the dependency on above claim.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Willett et al (US10372117B2).
Regarding claim 1, Willett discloses a method of monitoring a powder-bed additive manufacturing process (refer to Col 3 line 62-67 cited: “…The process may also include a composite curing process, a composite consolidating process, a powder cladding process, a powder spray process, a spray process, a brazing process, a composite tape laying process, a composite comingled fibre placement process, a heating and drying process among others…”), the method comprising: 
irradiating a layer of powder on a powder bed (workpiece 100 in fig.1 and refer to “a composite consolidating process, a powder cladding process, a powder spray process, a spray process” in col 3 line 62-67) of an additive manufacturing machine with the additive manufacturing machine (refer to the light delivery device 25 processing workpiece 100 in fig.1 and “, a composite consolidating process, a powder cladding process, a powder spray process, a spray process” in col 3 line 62-67); 
measuring emission signals (refer to sensors 21 & 20 receiving information from X spot on workpiece 100 in fig.1) from the powder bed (workpiece 100 in fig.1 and refer to “a composite consolidating process, a powder cladding process, a powder spray process, a spray process” in col 3 line 62-67) while irradiating the layer of powder with a melt pool monitoring machine (refer to sensors 21 & 20 receiving information from X spot on workpiece 100 in fig.1) ; 
identifying outlier emissions (refer to “clustering analysis” in Col 9 line 8-15) where the measured emission signals (refer to sensors 21 & 20 receiving information from X spot on workpiece 100 in fig.1) exceed a predetermined emission signal threshold with a controller (processor 5 and user interface 10, fig.1) (refer to Col 3 line 13-14 cited: “…The system can include a database comprising anomaly data associated with one or more predetermined anomalies.…”) (refer to Col 7 line 52- 55 cited: “…One or more sensors 20, 21 may comprise, for example, cameras (e.g., CCD, CMOS, SMART, etc), infrared (IR) sensors, ultraviolet (UV) sensors, acoustic transducers, and one or more interfaces configured to enable communications …”); 
identifying outlier clusters (refer to “clustering analysis” in Col 9 line 8-15) by assessing a spatial proximity of the outlier emissions relative to each other with the controller (processor 5 and user interface 10, fig.1) (refer to Col 9 line 8-15 cited: “…User interface 10 may also enable, for each sensor 20, 21, sample N, segment S, and image processing algorithm, selection of predefined statistical testing methods and/or definition of new statistical testing methods to be applied, as well as setting the parameters thereof. Examples of such statistical testing may include hypothesis testing, distribution analysis, scatter analysis, clustering analysis, patterning of pass and fail states within a segment, etc.…”) (Examiner note: “clustering analysis” is to identifying data that is measured/collected and then analysis such data group to identify spatial proximity of the data measured/collected); and 
generating an alert (refer as the display of result on the user interface10 in fig.1) in response to identifying the outlier clusters (refer to displaying result at user interface 10 by clustering analysis in fig.1) with controller (processor 5 and user interface 10, fig.1); wherein identifying the outlier cluster comprises:
analyzing the measured emission signals using clustering analysis method (refer to Col 9 line 8-15 cited: “…User interface 10 may also enable, for each sensor 20, 21, sample N, segment S, and image processing algorithm, selection of predefined statistical testing methods and/or definition of new statistical testing methods to be applied, as well as setting the parameters thereof. Examples of such statistical testing may include hypothesis testing, distribution analysis, scatter analysis, clustering analysis, patterning of pass and fail states within a segment, etc.…”); wherein generating the alert comprises:
generating the alert when cluster magnitude of the identified outlier clusters exceeds a cluster threshold (refer to program/analysis display the result of the clustering analysis at the user interface 10’s display in fig.1, and refer to Col 8 line 43-45 cited: “…User interface 10 may comprise input and output devices (hardware and/or virtual) such as, for example, a display, a pointing device, and a keyboard. One of skill in the art recognizes that a plethora of processing devices are available …”).

    PNG
    media_image1.png
    710
    512
    media_image1.png
    Greyscale


Regarding claim 2, Willett discloses substantially all features set forth in claim 1, Willett further discloses wherein the emission signals (refer to sensors 21 & 20 receiving information from X spot on workpiece 100 in fig.1) comprise electromagnetic energy emission from a melt pool (refer to the “X” spot on workpiece 100in fig.1) in the powder bed (workpiece 100 in fig.1 and refer to “a composite consolidating process, a powder cladding process, a powder spray process, a spray process” in col 3 line 62-67).

Regarding claim 3, Willett discloses substantially all features set forth in claim 2, Willett further discloses wherein the electromagnetic energy emissions (refer to sensors 21 & 20 receiving information from X spot on workpiece 100 in fig.1) comprise at least one of refer to Col 7 line 52- 55 cited: “…One or more sensors 20, 21 may comprise, for example, cameras (e.g., CCD, CMOS, SMART, etc), infrared (IR) sensors, ultraviolet (UV) sensors, acoustic transducers, and one or more interfaces configured to enable communications …”).

Regarding claim 5, Willett discloses substantially all features set forth in claim 1, Willett further discloses wherein the melt pool monitoring system comprises at least one of a photodiode, a pyrometer, a photomultiplier tube, an infrared camera, an optical camera, a spectrometer, and a spectral sensor (refer to Col 7 line 52- 55 cited: “…One or more sensors 20, 21 may comprise, for example, cameras (e.g., CCD, CMOS, SMART, etc), infrared (IR) sensors, ultraviolet (UV) sensors, acoustic transducers, and one or more interfaces configured to enable communications …”).

Regarding claim 6, Willett discloses substantially all features set forth in claim 1, Willett further discloses wherein the melt pool monitoring system comprises at least one on-axis sensor (refer to Col 4 line 15-16 cited: “…The one or more sensors may be located coaxially to the process…”).

Regarding claim 11, Willett discloses substantially all features set forth in claim 1, Willet further discloses wherein the alert is an audio or visual indication provided to an operator of the additive manufacturing machine (refer to program/analysis display the result of the clustering analysis at the user interface 10’s display in fig.1, and refer to Col 8 line 43-45 cited: “…User interface 10 may comprise input and output devices (hardware and/or virtual) such as, for example, a display, a pointing device, and a keyboard. One of skill in the art recognizes that a plethora of processing devices are available …”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Willett et al (US10372117B2).
Regarding claim 7, Willett discloses substantially all features set forth in claim 1, Willett further discloses wherein identifying the outlier clusters comprises: analyzing the refer to Col 9 line 8-15 cited: “…User interface 10 may also enable, for each sensor 20, 21, sample N, segment S, and image processing algorithm, selection of predefined statistical testing methods and/or definition of new statistical testing methods to be applied, as well as setting the parameters thereof. Examples of such statistical testing may include hypothesis testing, distribution analysis, scatter analysis, clustering analysis, patterning of pass and fail states within a segment, etc.…”).
However, Willet does not explicitly disclose the clustering analysis method selected from k-means clustering, k-medians clustering, density-based spatial clustering of applications with noise (DBSCAN), and ordering points to identify clustering structure (OPTICS).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified clustering analysis of Willett to selected from k-means clustering, k-medians clustering, density-based spatial clustering of applications with noise (DBSCAN), and ordering points to identify clustering structure (OPTICS)1, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this instant, it is merely a choice of which algorithm to use and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Willett’s teaching.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Willett et al (US10372117B2), in view of Narita et al (US2021/0162508A1).
Regarding claim 8, Willett discloses substantially all features set forth in claim 1, Willett further discloses (a) depositing a layer of powder with the additive manufacturing machine; (b) selectively fusing a portion of the layer of powder with the additive manufacturing machine; and (c) repeating steps (refer to “a composite consolidating process, a powder cladding process, a powder spray process, a spray process” in col 3 line 62-67, and fig.1), wherein the steps of measuring emission signals, identifying outlier emissions, and identifying outlier clusters are performed with respect to at least two adjacent layers (refer as the powder layer and the surface layer of workpiece 100) of the part (refer to Col 9 line 8-15 cited: “…User interface 10 may also enable, for each sensor 20, 21, sample N, segment S, and image processing algorithm, selection of predefined statistical testing methods and/or definition of new statistical testing methods to be applied, as well as setting the parameters thereof. Examples of such statistical testing may include hypothesis testing, distribution analysis, scatter analysis, clustering analysis, patterning of pass and fail states within a segment, etc.…”).
Willett does not explicitly disclose the repeat step to build a part layer-by-layer.
Narita discloses a repeat step to build a part layer-by-layer (refer to Fig.1).

    PNG
    media_image2.png
    460
    539
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method of Willett with a repeat step to build part layer by layer, as taught by Narita, in order to provide a method to build a complete part with powder only (refer to Paragraph 0002 cited: “…A three-dimensional additive molding technology for manufacturing a three-dimensional object by emitting a beam such as a light beam or an electron beam to powder laid in a layered form to perform additive molding is known. Patent Document 1 discloses an example of a technology of this type and discloses that a light beam is emitted to a powder layer formed of powder to form a sintered layer and this process is repeatedly performed to form a plurality of sintered layers stacked integrally whereby a three-dimensional object is manufactured…”).

Regarding claim 9, Willett discloses substantially all features set forth in claim 1, Willett further discloses wherein the steps of measuring emission signals, identifying refer to Col 9 line 8-15 cited: “…User interface 10 may also enable, for each sensor 20, 21, sample N, segment S, and image processing algorithm, selection of predefined statistical testing methods and/or definition of new statistical testing methods to be applied, as well as setting the parameters thereof. Examples of such statistical testing may include hypothesis testing, distribution analysis, scatter analysis, clustering analysis, patterning of pass and fail states within a segment, etc.…”).
Willett does not explicitly disclose the step performed in real time.
Narita discloses the step performed in real time (refer to Paragraph 0006 cited: “…an internal defect detection system capable of detecting an internal defect on a real-time basis during a forming work and to provide a three-dimensional additive manufacturing device including the same and an internal defect detection method …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willett with the step performed in real time, as taught by Narita, in order to provide a more satisfactory quality product (refer to Paragraph 0006 cited: “…object thereof is to provide a method for manufacturing a three-dimensional additive manufactured product having a satisfactory quality …”).

Response to Amendment
With respect to the Notification of 112f: the applicant’s amendment filed on December 1st 2021 that overcame the Notification of 112f in the previous office action. However the newly amended limitations “melt pool monitoring system” and “controller
With respect to the Rejection 112b: the applicant’s amendment filed on December 1st 2021 that overcame the Rejection 112b in the previous office action.
Response to Argument
Applicant's arguments filed December 1st 2021  have been fully considered but they are not persuasive as the following reasons:

The applicants argue: “…Willett therefore does not disclose "identifying outlier clusters by assessing the spatial proximity of the outlier emissions" as recited in independent claim 1…”(summarized), Remark Page 5-6.
The examiner's response: The applicant's arguments above are not persuasive, because: 
	It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no further limitation disclosed in the rejected claim on “spatial proximity”, there for “spatial proximity” can be interpreted boarder than applicant’s interpretation or the specification. It can interpret as merely “the location of each different reading of emissions”, and since there is no limitation preventing the interpretation of such location can be the same spot, therefore analyzing emission from the same spot is well within the reasonable interpretation of “…spatial proximity of the outlier emissions…”, and also since the applicant does not state what problem solve or 
	It is suggested that to amend the rejected claim as argued in the above argument according to the specification, such that the argument above would be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        January 14, 2022
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence for Clustering analysis method that utilize “k-means clustering, k-medians clustering, density-based spatial clustering of applications with noise (DBSCAN), and ordering points to identify clustering structure (OPTICS)” is well known and taught to the public, refer to NPL of “Machine learning – An experimental comparison of model-based clustering methods” by Marina Meila and David Heckerman, published by Kluwer Academic Publishers in 2001: refer to abstract cited: “…K-mean algorithm…”.